DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 05/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,524,948 & 10,727,202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-31, 33-37 & 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the prior art of record fails to teach or suggest, a package structure, comprising: a substrate, having at least one conductive unit provided at a first surface of the substrate; at least one first die, provided over a second surface of the substrate; a connecting layer, provided on the at least one first die; a second die, provided directly on the connecting layer, wherein the connecting layer comprises at least one bump for connecting the at least one first die to the second die such that the at least one first die and the second die are electrically connected; and at least one conductor, for electrically connecting the at least one first die to the at least one conductive unit or the substrate, wherein the connecting layer has a first touch side and a second touch side, wherein the first touch side contacts a first surface of the at least one first die and the second touch side contacts a second surface of the second die, 
Claims 22-28 are allowed as being directly or indirectly dependent of the allowed independent base claim 21.

With respect to claim 29, the prior art of record fails to teach or suggest, a package structure, comprising: a substrate, having at least one conductive unit provided at a first surface of the substrate; at least one first die, provided over a second surface of the substrate; a connecting layer, provided on the at least one first die; a second die, provided directly on the connecting layer, wherein the connecting layer comprises at least one bump for connecting the at least one first die to the second die such that the at least one first die and the second die are electrically connected; and Application No.: 16/899,3354 Docket No.: M1295.70168US01 After Final Office Action of September 21, 2021 at least one conductor for electrically connecting the at least one first die to the at least one conductive unit or the substrate, wherein the connecting layer has a first touch side and a second touch side, wherein the first touch side contacts a first surface of the at least one first die and the second touch side contacts a second surface of the second die, wherein a size of the second touch side of the connecting layer is smaller than a size of the first surface of the at least one first die, wherein the connecting layer comprises a 
Claims 30-31 & 33-36 are allowed as being directly or indirectly dependent of the allowed independent base claim 29.

With respect to claim 37, the prior art of record fails to teach or suggest, a package structure, comprising: a substrate, having at least one conductive unit provided at a first surface of the substrate; at least one first die, provided over a second surface of the substrate; a connecting layer, provided on the at least one first die; a second die, provided directly on the connecting layer, wherein the connecting layer comprises at least one bump for connecting the at least one first die to the second die such that the at least one first die and the second die are electrically connected; and at least one conductor, for electrically connecting the at least one first die to the at least one conductive unit or the substrate, wherein the connecting layer has a first touch side and a second touch side, wherein the first touch side contacts a first surface of the at least one first die and the second touch side contacts a second surface of the second die, wherein an area of the second touch side of the connecting layer is smaller than an area of the second surface of the second die, and wherein an area of the first touch side is smaller than an area of the first surface of the at least one first die, and wherein a center location for the at least one first die is shifted from a center location for the second die along a direction parallel to the first surface, and wherein the at least one 
Claims 39 is allowed as being directly or indirectly dependent of the allowed independent base claim 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894